UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7333



BRUCE CALDWELL,

                                              Plaintiff - Appellant,

          versus

THOMAS C. RUFFINO, Director of West Tennessee
Detention Facility; FRANKLIN FREEMAN, Secre-
tary of North Carolina Department of Correc-
tion; MICHAEL EASLEY, Attorney General of
North Carolina; JAMES HUNT, Governor of North
Carolina,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-95-431-5-BR)

Submitted:   January 18, 1996             Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce Caldwell, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Caldwell v. Ruffino, No. CA-95-431-5-BR (E.D.N.C. Aug. 9,
1995).

     Because Appellant has failed to demonstrate the requisite

extraordinary circumstances, we also deny his motion for appoint-
ment of counsel. See Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir.

1984). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2